The plaintiff petitioned for a rehearing, asking further consideration of two points. First, that the defendant had the right as the head of the family to change his residence; that he did so and abandoned his homestead. Second, that the defense interposed is not available to the defendant.
As to the first, we have again reviewed the evidence and do not find that any inference can be reasonably drawn therefrom to the effect that the defendant intended to establish a residence in any of the camps and apartments occupied by his family while he was in the service. Sec. 54-0126 ND Rev Code 1943 provides: "The residence can be changed only by the union of act and intent." and "A residence cannot be lost until another is gained." Actually, defendant did not make any change of *Page 45 
legal residence. Even assuming the option signed by him indicated an intention to change his residence and some time in the future establish a new home somewhere else that time never came as he returned and attempted to repossess the premises before the plaintiff tried to exercise his option. We adhere to our original conclusion that abandonment of the homestead has not been shown.
Neither does the right of the husband to establish a new residence deprive the wife of her homestead right in the old home if she so desires. She may go to the new residence to avoid desertion and still maintain her intention to retain her homestead rights in the old home. The actual presence of the wife is not required for the preservation of the homestead right. Rosholt v. Mehus, 3 N.D. 513, 57 N.W. 783, 23 LRA 239; Swingle v. Swingle, 36 N.D. 611, 162 N.W. 912; Waples, Homestead  Exemptions 582. "The wife may consent to renting the homestead and voluntarily accompany her husband to another state without losing her rights in the homestead, so that the husband can sell it without her consent." Long v. Talley, 84 Okla. 38, 201 P. 990. There are authorities to the contrary but the principle here laid down is more in accordance with the purposes of the homestead law. Any other interpretation would make the homestead right of little value to the wife.
As to the second point, the defense interposed is the invalidity of the option contract. That the premises are a homestead is asserted merely as ground for the invalidity. The invalidity of the option contract is a defense directly in bar of the claim of the plaintiff and is available to the defendant. 41 Am Jur 380, Pleading; 49 CJ 245. "According to the weight of authority a conveyance or encumbrance of the homestead property by only one of the spouses is invalid and ineffectual in the sense that the invalidity thereof may be taken advantage of by either the husband or wife, or by a third person, as if no deed had been executed." 26 Am Jur 82, Homestead, § 130.
"Under the general rule that the husband alone cannot sell or encumber his dedicated homestead, all alienation of it *Page 46 
in any form by his act, when the property itself is not liable in rem, is absolutely void, not only as to the rights of his wife, who does not join him in the deed, and as to the children, to whom the law gives the protection of shelter and the comforts of a habitation, but also as to himself. His act is a nullity, and he escapes the consequences which would follow it so far as his own right and title is concerned but for the equitable rights and interests of his family. His deed or contract is as though it was never written or designed." Waples, Homestead  Exemptions 383.
See also Martin v. Harrington, 73 Vt. 193, 50 A. 1074, 87 Am St Rep 710.
The petition for rehearing is denied.
CHRISTIANSON, Ch. J., NUESSLE and BURKE, JJ., and THOM, District Judge, concur.